Exhibit 99.1 The Buckle, Inc. 2407 W. 24th St. Kearney, NE68845 P.O. Box 1480 Kearney, NE68848-1480 phone:308-236-8491 fax:308-236-4493 For Immediate Release:August 16, 2012 web:www.buckle.com Contact: Karen B. Rhoads, Chief Financial Officer The Buckle, Inc. 308/236-8491 THE BUCKLE, INC. REPORTS SECOND QUARTER NET INCOME KEARNEY, NE The Buckle, Inc. (NYSE: BKE) announced today that net income for the fiscal quarter ended July 28, 2012 was $23.2 million, or $0.49 per share ($0.49 per share on a diluted basis). Net sales for the 13-week fiscal quarter ended July 28, 2012 increased 1.5 percent to $215.5 million from net sales of $212.4 million for the prior year 13-week fiscal quarter ended July 30, 2011.Comparable store net sales for the 13-week period ended July 28, 2012 decreased 0.8 percent from comparable store net sales for the prior year 13-week period ended July 30, 2011.Online sales (which are not included in comparable store sales) increased 12.1 percent to $16.0 million for the 13-week period ended July 28, 2012, compared to net sales of $14.3 million for the 13-week period ended July 30, 2011. Net sales for the 26-week fiscal period ended July 28, 2012 increased 5.9 percent to $479.2 million from net sales of $452.5 million for the prior year 26-week fiscal period ended July 30, 2011.Comparable store net sales year-to-date for the 26-week period ended July 28, 2012 increased 3.6 percent from comparable store net sales for the 26-week period ended July 30, 2011.Online sales (which are not included in comparable store sales) increased 13.7 percent to $35.7 million for the 26-week period ended July 28, 2012, compared to net sales of $31.4 million for the 26-week period ended July 30, 2011. Net income for the second quarter of fiscal 2012 was $23.2 million, or $0.49 per share ($0.49 per share on a diluted basis), compared with $23.6 million, or $0.50 per share ($0.50 per share on a diluted basis) for the second quarter of fiscal 2011. Net income for the 26-week fiscal period ended July 28, 2012 was $61.0 million, or $1.29 per share ($1.28 per share on a diluted basis), compared with $57.0 million, or $1.22 per share ($1.21 per share on a diluted basis) for the 26-week fiscal period ended July 30, 2011. Management will hold a conference call at 10:00 a.m. EDT today to discuss results for the quarter.To participate in the call, please call (800) 398-9402 and reference the conference code 256390.A replay of the call will be available for a two–week period beginning August 16, 2012 at 12:00 p.m. EDT by calling (800) 475–6701 and entering the conference code 256390. About Buckle Offering a unique mix of high-quality, on-trend apparel, accessories, and footwear, Buckle caters to fashion-conscious young men and women.Known as a denim destination, each store carries a wide selection of fits, styles, and finishes from leading denim brands, including the Company’s exclusive brand, BKE.Headquartered in Kearney, Nebraska, Buckle currently operates 439 retail stores in 43 states.As of the end of the fiscal quarter, it operated 439 stores in 43 states compared with 427 stores in 41 states at the end of the second quarter of fiscal 2011. SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995;All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors which may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission.The Company does not undertake to publicly update or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Note:News releases and other information on The Buckle, Inc. can be accessed at www.buckle.com on the Internet. Financial Tables to Follow THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended July 28, July 30, July 28, July 30, SALES, Net of returns and allowances $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER SHARE: Basic $ Diluted $ Basic weighted average shares Diluted weighted average shares THE BUCKLE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) July 28, January 28, July 30, ASSETS 2012 (1) CURRENT ASSETS: Cash and cash equivalents $ $ $ Short-term investments Receivables Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT: Less accumulated depreciation and amortization ) ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable - - Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY OTHER LIABILITIES Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; issued and outstanding; 47,921,197 shares at July 28, 2012, 47,432,089 shares at January 28, 2012, and 47,361,905 shares at July 30, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders’ equity $ $ $ (1) Derived from audited financial statements.
